Case 3:20-cv-00533-TJC-PDB Document 20 Filed 02/26/21 Page 1 of 4 PageID 268




                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

ALFRED SPAULDING,

              Plaintiff,

V.                                                        NO. 3:20-CV-533-TJC-PDB

SHAD HAYNES AND
HANSEN & ADKINS AUTO TRANSPORT, INC.,

              Defendants.



                                         Order

       Before the Court is Alfred Spaulding’s motion to compel Shad Haynes to
respond to discovery requests, compel him to appear for a deposition, and
extend expert deadlines. 1 Doc. 18.

       According to Spaulding and undisputed by Haynes, Spaulding served
Haynes with interrogatories and requests for production on September 1, 2020.
Doc. 18 at 1. (Spaulding references exhibits, see Doc. 18 at 1, but none are
attached.) Spaulding contacted Haynes about the overdue responses on
October 21 and November 20, 2020, to no avail. Doc. 18 at 1. Haynes’s
deposition had been scheduled for November 4, 2020; Haynes canceled the
deposition; and Haynes provided no alternative deposition dates. Doc. 18 at 1.
Spaulding asks the Court to “extend[] the pretrial deadlines regarding liability
experts,” compel Haynes to respond to discovery requests, compel Haynes to


       1For  future filings, Spaulding should review the new Local Rules, effective February
1, 2021, including Local Rule 1.08 on typography.
Case 3:20-cv-00533-TJC-PDB Document 20 Filed 02/26/21 Page 2 of 4 PageID 269




appear for a deposition within fifteen days, and award “any appropriate
sanctions or other relief[.]” Doc. 18 at 2.

      Haynes responds that he provided the discovery requests the day he
responded to the motion to compel (February 16, 2021) and has offered at least
three deposition dates in March and early April. Doc. 19 at 1–2. He explains
the delay was not intentional; his counsel’s office suffered a “significant”
coronavirus outbreak and was particularly short-staffed in December 2020 and
January 2021. Doc. 19 at 2. He contends that because Spaulding need not
disclose any experts until May, there is ample time to continue discovery and
take Haynes’s deposition without prejudice to Spaulding. Doc. 19 at 2. He
contends no sanctions are warranted. Doc. 19 at 2–3.

      A party must respond to interrogatories and requests for production
within 30 days of service unless the court orders, or the parties stipulate to, a
different response time. Fed. R. Civ. P. 33(b)(2), 34(b)(2)(A).

      If a court grants a motion to compel responses to interrogatories or
requests for production, it “must, after giving an opportunity to be heard,
require the party … whose conduct necessitated the motion, the party or
attorney advising that conduct, or both to pay the movant’s reasonable
expenses incurred in making the motion, including attorney’s fees.” Fed. R.
Civ. P. 37(a)(5)(A). “But the court must not order this payment if: (i) the movant
filed the motion before attempting in good faith to obtain the disclosure or
discovery without court action; (ii) the opposing party’s nondisclosure,
response, or objection was substantially justified; or (iii) other circumstances
make an award of expenses unjust.” Fed. R. Civ. P. 37(a)(5)(A)(i−iii).




                                         2
Case 3:20-cv-00533-TJC-PDB Document 20 Filed 02/26/21 Page 3 of 4 PageID 270




       On a motion, a court “may” order sanctions if a party “fails, after being
served with proper notice, to appear for that person’s deposition.” Fed. R. Civ.
P. 37(d)(1)(A)(i). “Sanctions may include any of the orders listed in Rule
37(b)(2)(A)(i)–(vi). Instead of or in addition to these sanctions, the court must
require the party failing to act, the attorney advising that party, or both to pay
the reasonable expenses, including attorney’s fees, caused by the failure,
unless the failure was substantially justified or other circumstances make an
award of expenses unjust.” 2 Fed. R. Civ. P. 37(d)(3).

       Regarding depositions, “An attorney is expected to accommodate the
schedules of opposing counsel. In doing so, the attorney should normally pre-
arrange a deposition with opposing counsel before serving the notice. If this is
not possible, counsel may unilaterally notice the deposition while at the same
time indicating a willingness to be reasonable about any necessary
rescheduling.” Middle District Discovery § II.A.1.

       A scheduling order “may be modified only for good cause and with the
judge’s consent.” Fed. R. Civ. P. 16(b)(4).

       Applying these standards here, the Court denies the motion, Doc. 18. No
further relief is warranted regarding the interrogatories and requests for
production because Haynes has responded to them. Regarding the deposition,
Spaulding provides no details on the circumstances of the cancellation, and
Haynes has provided potential dates. Circumstances make an award of
expenses unjust; leniency is applied because of the outbreak at counsel’s office

       2The sanctions under Rule 37(b)(2)(A)(i)–(vi) are “prohibiting the disobedient party
from supporting or opposing designated claims or defenses, or from introducing designated
matters in evidence,” “striking pleadings in whole or in part,” “staying further proceedings
until the order is obeyed,” “dismissing the action or proceeding in whole or in part,” or
“rendering a default judgment against the disobedient party.”

                                             3
Case 3:20-cv-00533-TJC-PDB Document 20 Filed 02/26/21 Page 4 of 4 PageID 271




and, more generally, the unprecedented disruption caused by the global
pandemic. Still, future compliance with deadlines is expected.

      No extension of expert deadlines is warranted at this time; the Court
entered the case management and scheduling order only two months ago, and
Spaulding has more than two months to provide expert disclosures (May 3).
Doc. 16 at 1.

      Ordered in Jacksonville, Florida, on February 26, 2021.




                                      4
